Per curiam.
In its first appearance before this court, we affirmed this case. Waller v. State, 251 Ga. 124 (303 SE2d 437) (1983). The Supreme Court of the United States granted certiorari and reversed Division 4 of our opinion holding that the closure of the entire suppression hearing was unjustified and amounted to a constitutional violation. Waller v. Georgia, Case No. 83-321 and Cole v. Georgia, Case No. 83-322. The court went on to hold that this error does not automatically mandate a new trial and then remanded the case for the state courts to decide what portions, if any, of the suppression hearing may be closed. It held that a new trial will be held only if a new suppression hearing results in suppression of material evidence not suppressed at the first trial, or in some other material change in the position of the parties.
We have now remanded the case to the trial court for proceeding consistent with the opinion of the Supreme Court of the United States.

So ordered.


All the Justices concur.